DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Election/Restriction
Claims 1-3 and 5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4 and 6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with CHAD RINK on September 1, 2022.

The application has been amended as follows: 

Please AMEND claim 6 as follows.
Claim 6 lines 1-2:
A manufacturing the duplex stainless steel of claim 2, [[
 

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely independent claims 1 and 2, require a duplex stainless steel having a specific compositional range for its constituent elements, an amount of Cr in an extraction residue [Cr] of 0.005 to 0.050 mass%, an amount of Nb in an extraction residue [Nb] of 0.001 to 0.080 mass%, and an [Nb]/[Cr] ratio being 0.2 or more.
The prior art of record, US 2013/0343948 A1 of Oikawa (US'948a lean duplex stainless steel which is a duplex stainless steel having 2 phases of an austenite phase and a ferrite phase. The prior art further teaches that it has a composition with Mn: 2.0 to 4.0 mass% and provides as follows. “[0092] Since Mn increases an austenite phase in a duplex stainless steel and suppresses formation of strain-induced martensite to improve the toughness, and further increases solid solubility for nitrogen to suppress precipitation of a nitride at a weld, it is added in an amount of 2.0% or more. If added, however, more than 4.0%, the corrosion resistance is deteriorated. Therefore the upper limit is restricted to 4.0%. The preferable range is more than 2.0% and less than 3.0%.” However, instant claims require Mn: 0.1 to 1.5 mass% and the prior art US'948 does not teach of this range. Applicant’s arguments, see pages 7-8, filed 08/23/2022, with respect to 35 USC 103 rejections over  US'948 have been fully considered and are persuasive.  The rejection of 04/28/2022 has been withdrawn.
Applicant’s arguments, see pages 9-10, filed 08/23/2022, with respect to rejection  have been fully considered and are persuasive.  The rejection of 04/28/2022 has been withdrawn.
Although prior art JP H05-125558 A of Muto (JP’558) teaches [0001] “inexpensive and excellent rust-resistant stainless steel suitable for various decorative materials used in the fields of construction and building materials”, “The chemical composition of the stainless steel targeted by the present invention is not particularly limited. Any kind of steel such as ferritic stainless steel, austenitic stainless steel or ferritic-austenitic duplex stainless steel can be targeted.” and “stainless steel in which N combined with Cr in the oxide film exists as a nitrogen-containing compound exhibits extremely excellent corrosion resistance. As a result of observing the sectional structure of the stainless steel in which the nitrogen-containing compound was detected in the oxide film and analyzing the extraction residue, it was found that no nitride was formed in the base metal.”, the prior art does not teach of the presence of Nb in its steel and also does not teach the [Cr] being in the claimed range of the instant claims.
Therefore, instant claims 1-2, their dependent claims 3 and 5 as well as claims 4 and 6, directed to the process of making the allowable product of claim 1 and 2 respectively are distinct from the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733